
	

113 HR 1650 IH: Nuclear Weapons Abolition and Economic and Energy Conversion Act of 2013
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1650
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for nuclear weapons abolition and economic
		  conversion in accordance with District of Columbia Initiative Measure Number 37
		  of 1992, while ensuring environmental restoration and clean-energy
		  conversion.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Weapons Abolition and Economic
			 and Energy Conversion Act of 2013.
		2.Requirement for
			 nuclear weapons abolition and economic and energy conversion
			(a)In
			 generalThe United States
			 Government shall—
				(1)provide leadership to negotiate and enter
			 into a multilateral treaty or other international agreement by the date that is
			 three years after the date of the enactment of this Act that provides
			 for—
					(A)the dismantlement
			 and elimination of all nuclear weapons in every country by not later than 2020;
			 and
					(B)strict and
			 effective international control of such dismantlement and elimination;
					(2)redirect resources
			 that are being used for nuclear weapons programs to use—
					(A)in converting all
			 nuclear weapons industry employees, processes, plants, and programs smoothly to
			 constructive, ecologically beneficial peacetime activities, including strict
			 control of all fissile material and radioactive waste, during the period in
			 which nuclear weapons must be dismantled and eliminated pursuant to the treaty
			 or other international agreement described in paragraph (1); and
					(B)in addressing
			 human and infrastructure needs, including development and deployment of
			 sustainable carbon-free and nuclear-free energy sources, health care, housing,
			 education, agriculture, and environmental restoration, including long-term
			 radioactive waste monitoring;
					(3)undertake
			 vigorous, good-faith efforts to eliminate war, armed conflict, and all military
			 operations; and
				(4)actively promote
			 policies to induce all other countries to join in the commitments described in
			 this subsection to create a more peaceful and secure world.
				(b)Effective
			 dateSubsection (a)(2) shall take effect on the date on which the
			 President certifies to Congress that all countries possessing nuclear weapons
			 have—
				(1)eliminated such
			 weapons; or
				(2)begun such
			 elimination under established legal requirements comparable to those described
			 in subsection (a).
				
